Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 11, 2008                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  136970




  STATE TREASURER,

                Plaintiff-Appellee,

  v                                                                 SC: 136970
                                                                    CoA: 285728
  GENE T. FAVORS, JR.,

             Defendant-Appellant.
  ___________________________________

                 On order of the Chief Justice, plaintiff-appellant having failed to pay the
  filing fee as required by the order of July 29, 2008, the Clerk of the Court is hereby
  directed to close this file.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 11, 2008                  _________________________________________
           jm                                                                  Clerk